UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q/AAmendment 1 þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-14368 Titanium Metals Corporation (Exact name of registrant as specified in its charter) Delaware 13-5630895 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5430 LBJ Freeway, Suite 1700, Dallas, Texas 75240-2697 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (972) 233-1700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days.Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated” filer in Rule12b-2 of the Exchange Act. þLarge accelerated fileroAccelerated fileroNon-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yeso Noþ Number of shares of common stock outstanding on November 1, 2007: 162,190,755 Explanatory Note This amendment on Form 10-Q/A for the quarter ended September 30, 2007, is being filed solely to include the required exhibits. Our original filing on November 7, 2007 (Accession Number 0001011657-07-000015) inadvertently excluded the required exhibits. This amendment includes the information set forth in the original filing on Form 10-Q for the quarter ended September 30, 2007 and all required exhibits. TITANIUM METALS CORPORATION INDEX Page Number PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets– December 31, 2006; September 30, 2007 (unaudited) 2 Condensed Consolidated Statements of Income– Three and nine months ended September 30, 2006 and 2007 (unaudited) 4 Condensed Consolidated Statements of Cash Flows– Nine months ended September 30, 2006 and 2007 (unaudited) 5 Condensed Consolidated Statement of Stockholders’ Equity and Comprehensive Income– Nine months ended September 30, 2007 (unaudited) 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 6. Exhibits 26 Items 2, 3, 4 and 5 of Part II are omitted because there is no information to report. 1 TITANIUM METALS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In millions) December 31, September 30, ASSETS 2006 2007 (unaudited) Current assets: Cash and cash equivalents $ 29.4 $ 78.8 Accounts and other receivables, less allowance of $1.4 and $2.0, respectively 213.0 205.2 Inventories 501.5 570.2 Refundable income taxes - 12.5 Prepaid expenses and other 4.6 6.9 Deferred income taxes 9.1 9.2 Total current assets 757.6 882.8 Marketable securities 56.8 55.4 Property and equipment, net 329.8 360.8 Pension asset 17.9 21.3 Deferred income taxes 3.5 2.3 Prepaid expenses and other 51.3 59.8 Total assets $ 1,216.9 $ 1,382.4 See accompanying Notes to Condensed Consolidated Financial Statements. Index 2 TITANIUM METALS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) (In millions) December 31, September 30, LIABILITIES, MINORITY INTEREST AND 2006 2007 STOCKHOLDERS’ EQUITY (unaudited) Current liabilities: Accounts payable $ 87.8 $ 66.2 Accrued liabilities 82.0 71.9 Customer advances 18.7 17.4 Income taxes payable 22.0 2.1 Deferred income taxes 0.6 1.1 Total current liabilities 211.1 158.7 Accrued OPEB cost 28.0 29.1 Accrued pension cost 52.2 50.7 Deferred income taxes 17.8 17.4 Other 7.6 9.3 Total liabilities 316.7 265.2 Minority interest 21.3 22.1 Stockholders’ equity: Series A Preferred Stock 75.0 73.4 Common stock 1.6 1.6 Additional paid-in capital 484.4 487.7 Retained earnings 340.3 543.7 Accumulated other comprehensive loss (22.4 ) (11.3 ) Total stockholders’ equity 878.9 1,095.1 Total liabilities, minority interest and stockholders’ equity $ 1,216.9 $ 1,382.4 Commitments and contingencies (Note 9) See accompanying Notes to Condensed Consolidated Financial Statements. Index 3 TITANIUM METALS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In millions, except per share data) Three months ended September 30, Nine months ended September 30, 2006 2007 2006 2007 (unaudited) Net sales $ 271.8 $ 297.3 $ 859.6 $ 980.3 Cost of sales 174.0 199.3 547.2 613.4 Gross margin 97.8 98.0 312.4 366.9 Selling, general, administrative and development expense 17.2 16.7 49.8 51.7 Other income, net 4.0 - 10.7 0.2 Operating income 84.6 81.3 273.3 315.4 Other non-operating (expense) income, net (0.2 ) 0.9 (3.2 ) 1.2 Income before income taxes and minority interest 84.4 82.2 270.1 316.6 Provision for income taxes 28.6 27.2 94.7 101.5 Minority interest in after-tax earnings 1.6 1.3 6.2 7.3 Net income 54.2 53.7 169.2 207.8 Dividends on Series A Preferred Stock 1.5 1.4 5.4 4.2 Net income attributable to common stockholders $ 52.7 $ 52.3 $ 163.8 $ 203.6 Earnings per share attributable tocommonstockholders: Basic $ 0.33 $ 0.32 $ 1.07 $ 1.26 Diluted $ 0.29 $ 0.29 $ 0.92 $ 1.13 Weighted average shares outstanding: Basic 161.1 162.2 152.9 162.0 Diluted 184.2 184.3 183.8 184.3 See accompanying Notes to Condensed Consolidated Financial Statements. Index 4 TITANIUM METALS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) Nine months ended September 30, 2006 2007 (unaudited) Cash flows from operating activities: Net income $ 169.2 $ 207.8 Depreciation and amortization 25.5 30.1 Equity in earnings of joint ventures, net of distributions (7.7 ) 0.1 Deferred income taxes 9.8 1.7 Excess tax benefit of stock option exercises (10.0 ) (0.8 ) Minority interest 6.2 7.3 Other, net 0.3 2.6 Change in assets and liabilities: Receivables (29.9 ) 12.2 Inventories (114.8 ) (60.1 ) Accounts payable and accrued liabilities 2.7 (32.8 ) Income taxes 9.4 (31.7 ) Other, net (3.2 ) (6.7 ) Net cash provided by operating activities 57.5 129.7 Cash flows from investing activities: Capital expenditures (62.4 ) (60.6 ) Other, net (0.7 ) (10.0 ) Net cash used in investing activities (63.1 ) (70.6 ) Cash flows from financing activities: Indebtedness: Borrowings 505.2 - Repayments (502.6 ) - Dividends paid on Series A Preferred Stock (5.7 ) (4.2 ) Dividends paid to minority shareholder (3.0 ) (8.1 ) Issuance of common stock 10.7 0.9 Excess tax benefit of stock option exercises 10.0 0.8 Other, net (0.8 ) (0.1 ) Net cash provided by (used in) financing activities 13.8 (10.7 ) Net cash provided by operating, investing and financing activities 8.2 48.4 Effect of exchange rate changes on cash 0.9 1.0 9.1 49.4 Cash and cash equivalents at beginning of period 17.6 29.4 Cash and cash equivalents at end of period $ 26.7 $ 78.8 Supplemental disclosures: Cash paid for: Interest, net of amounts capitalized $ 1.8 $ 2.2 Income taxes, net $ 75.0 $ 130.7 See accompanying Notes to Condensed Consolidated Financial Statements. Index 5 TITANIUM METALS CORPORATION CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 (In millions) Series A Preferred Stock CommonStock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Loss Total Comprehensive Income (unaudited) Balance at January 1, 2007 $ 75.0 $ 1.6 $ 484.4 $ 340.3 $ (22.4 ) $ 878.9 Net income - - - 207.8 - 207.8 $ 207.8 Other comprehensive income - 11.1 11.1 11.1 Issuance of common stock - - 0.9 - - 0.9 - Conversion of Series A Preferred Stock (1.6 ) - 1.6 - Tax benefit of stock options exercised - - 0.8 - - 0.8 - Dividends declared on Series A Preferred Stock - - - (4.2 ) - (4.2 ) - Change in Accounting - FIN 48 - - - (0.2 ) - (0.2 ) - Balance at September 30, 2007 $ 73.4 $ 1.6 $ 487.7 $ 543.7 $ (11.3 ) $ 1,095.1 Comprehensive income $ 218.9 See accompanying Notes to Condensed Consolidated Financial Statements. Index 6 TITANIUM
